Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q PLATINUM STUDIOS, INC. (Name of registrant in its charter) CALIFORNIA 20-5611551 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 11400 W. Olympic Blvd., 14 th Floor, Los Angeles, CA 90064 (Address of principal executive offices) (Zip Code) Issuers telephone Number: (310) 807-8100 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares of registrants common stock outstanding, as of May 11, 2009 was 267,134,749. 1 PLATINUM STUDIOS, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements ITEM 2: MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4: CONTROLS AND PROCEDURES PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS ITEM 1A : RISK FACTORS ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 DEFAULTS UPON SENIOR SECURITIES ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6: EXHIBITS SIGNATURES 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 F-2 F-3 PLATINUM STUDIOS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (UNAUDITED) ( 1 ) Description of business Nature of operations  The Company controls a library consisting of more than 5,600 characters and is engaged principally as a comics-based entertainment company adapting characters and storylines for production in film, television, publishing and all other media. Platinum Studios, LLC was formed and operated as a California limited liability company from its inception on November 20, 1996 through September 14, 2006. On September 15, 2006, Platinum Studios, LLC filed with the State of California to convert Platinum Studios, LLC into Platinum Studios, Inc., (the Company, Platinum) a California corporation. This change to the Company structure was made in preparation of a private placement memorandum and common stock offering in October, 2006 (Note 12). ( 2 ) Basis of financial statement presentation and consolidation The accompanying unaudited financial statements of the Company have been prepared in accordance with United States generally accepted accounting principles for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X, promulgated by the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and disclosures required by United States generally accepted accounting principles for complete financial statements. The consolidated financial statements include the financial condition and results of operations of our wholly-owned subsidiary, Long Distance Films, Inc. and its two wholly-owned subsidiaries Dead Of Night Investment Company, LLC and Dead Of Night Production Company, LLC. Intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for the fiscal year. The financial statements should be read in conjunction with the Companys December 31, 2008 financial statements and accompanying notes included in the Companys Annual Report on Form 10-K (the Annual Report). All terms used but not defined elsewhere herein have the meanings ascribed to them in the Annual Report. The balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by United States generally accepted accounting principles for complete financial statements. 6 ( 3 ) Going concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred significant losses which have resulted in an accumulated deficit of $21,089,516 as of March 31, 2009. The Company plans to seek additional financing in order to execute its business plan, but there is no assurance the Company will be able to obtain such financing on terms favorable to the Company or at all. These items raise substantial doubt about the Companys ability to continue as a going concern. The accompanying financial statements do not include any adjustments to reflect the possible future effects related to recovery and classification of assets, or the amounts and classifications of liabilities that might result from the outcome of this uncertainty. ( 4 ) Summary of significant accounting policies Reclassifications  Certain prior year amounts have been reclassified in order to conform to the current years presentation. Revenue recognition - Revenue from the licensing of characters and storylines (the properties) owned by the Company are recognized in accordance with guidance provided in Securities and Exchange Commission Staff Accounting Bulletin No. 104 Revenue Recognition (an amendment of Staff Accounting Bulletin No. 101 Revenue Recognition) (SAB 104). Under the SAB 104 guidelines, revenue is recognized when the earnings process is complete. This is considered to have occurred when persuasive evidence of an agreement between the customer and the Company exists, when the properties are made available to the licensee and the Company has satisfied its obligations under the agreement, when the fee is fixed or determinable and when collection is reasonably assured. The Company derives its licensing revenue primarily from options to purchase rights, the purchase of rights to properties and first look deals. For option agreements and first look deals that contain non-refundable payment obligations to us, we recognize such non-refundable payments as revenue at the inception of the agreement and receipt of payment, prior to the collection of any additional amounts due, provided all the criteria for revenue recognition under SAB 104 have been met. First look deals that have contingent components are deferred and recognized at the later of the expiration of the first look period or in accordance with the terms of the first look contract. For licenses requiring material continuing involvement or performance based obligations, by the Company, the revenue is recognized as and when such obligations are fulfilled. The Company records as deferred revenue any licensing fees collected in advance of obligations being fulfilled or if a licensee is not sufficiently creditworthy, the Company will not record deferred revenue until payments are received. 7 ( 4 ) Summary of significant accounting policies (continued) License agreements typically include reversion rights which allow the Company to repurchase property rights which have not been used by the studio (the buyer) in production within a specified period of time as defined in the purchase agreement. The cost to repurchase the rights is generally based on the costs incurred by the studio to further develop the characters and story lines. Use of estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimatesand assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates . Cash and cash equivalents  The Company considers all highly liquid investment securities with an original maturity date of three months or less to be cash equivalents. Accounts receivable  Trade receivables are carried at original invoice amount. The company does not regularly issue credit to its customers. The Company performs ongoing reviews of its receivables for collectability. Trade receivables are written off when deemed uncollectable. Recoveries of trade receivables previously written off are recorded as income when received. No trade receivables were written off for the three months ended March 31, 2009 and 2008. The Companys allowance for doubtful accounts was $0 as of March 31, 2009 and December 31, 2008. Concentrations of risk - Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of uninsured cash balances. The Company maintains its cash balances with what management believes to be a high credit quality financial institution. At times, balances within the Companys cash accounts may exceed the Federal Deposit Insurance Corporation (FDIC) limit of $100,000. During the three months ended March 31, 2009 and 2008, the Company had customer revenues representing a concentration of the Companys total revenues. For the three months ended March 31, 2009, one customer represented approximately 88% of total revenues. For the three months ended March 31, 2008, three customers represented approximately 56%, 19% and 15% of total revenues Depreciation - Depreciation is computed on the straight-line method over the following estimated useful lives: Fixed assets Useful Lives Furniture and fixtures 7 years Computer equipment 5 years Office equipment 5 years Software 3 years Leasehold improvements Shorter of lease term or useful economic life 8 ( 4 ) Summary of significant accounting policies (continued) Character development costs - Character development costs consist primarily of costs to acquire properties from the creator, development of the property using internal or independent writers and artists, and the registration of a property for a trademark or copyright. These costs are capitalized in the year incurred if the Company has executed a contract or is negotiating a revenue generating opportunity for the property. If the property derives a revenue stream that is estimable, the capitalized costs associated with the property are expensed as revenue is recognized. During the three months ended March 31, 2009 no character costs were capitalized. If the Company determines there is no determinable market for a property, it is deemed impaired and is written off. Purchased intangible assets and long-lived assets  Intangible assets are capitalized at acquisition costs and intangible assets with definite lives are amortized on the straight-line basis. The Company periodically reviews the carrying amounts of intangible assets and property in conformance with the Statement of Financial Accounting Standards No. Accounting for the Impairment or Disposal of Long-Lived Assets (SFAS 144). Under SFAS 144, long-lived assets, such as property and equipment, and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, the impairment charge to be recognized is measured by the excess of the carrying amount over the fair value of the asset . Advertising costs - Advertising costs are expensed the later of when incurred or when the advertisement is first run. For the three months ended March 31, 2009 and 2008 advertising expenses were $0 and $42,189, respectively. Research and development - Research and development costs, primarily character development costs and design not associated with an identifiable revenue opportunity, are charged to operations as incurred. For the three months ended March 31, 2009 and 2008 research and development expenses were $37,922 and $212,553, respectively. Income taxes  From inception thru September 14, 2006 the Company operated as a limited liability company and elected to be taxed similar to a partnership. Accordingly, each member was responsible for reporting its respective share of the Companys net income or loss for Federal and California income tax purposes and the Company did not pay Federal income tax. From September 15, 2006 forward the Company has accounted for income taxes using the liability method, whereby deferred tax assets and liability account balances are determined based on differences between financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company was subject to an 9 ( 4 ) Summary of significant accounting policies (continued) annual minimum tax of $800 and a fee based on gross receipts in California from inception through September 14, 2006. Net income/(loss) per share  In accordance with SFAS No. 128 Earnings Per Share, basic income per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of shares of common stock outstanding during the periods, excluding shares subject to repurchase or forfeiture. Diluted income per share increases the shares outstanding for the assumption of the vesting of restricted stock and the exercise of dilutive stock options and warrants, using the treasure stock method, unless the effect is anti-dilutive. ( 5 ) Property and equipment Property and equipment are recorded at cost. The cost of repairs and maintenance are expensed when incurred, while expenditures refurbishments and improvements that significantly add to the productive capacity or extend the useful life of an asset are capitalized. Upon asset retirement or disposal, any resulting gain or loss is included in the results of operations. March 31, 2009 (Unaudited) December 31, 2008 Property and equipment, cost: Office equipment $ 13,207 $ 13,207 Furniture and fixtures 118,140 118,140 Computer equipment 175,197 172,240 Software 93,149 93,149 Leasehold improvements 20,557 20,557 420,250 417,293 Less accumulated depreciation (243,911 ) (219,753 ) Net property and equipment $ 176,339 $ 197,540 ( 6 ) Character Rights Character rights are recorded at cost. On June 12, 2008, the Company received a valuation of its intellectual property which consists of a library of comic characters. The valuation provides that the fair market value exceeds the Companys cost. 10 ( 7 ) Short-term and long-term debt 11 ( 7 ) Short-term and long-term debt (continued) 12 ( 7 ) Short-term and long-term debt (continued) 13 ( 7 ) Short-term and long-term debt (continued) The following summarizes future cash payment obligations: Years Ending December 31, 2009 $ 5,300,012 2010 775,678 2011 5,849,882 2012 28,563 2013 30,050 Thereafter 1,068,987 Total short-term and long-term debt obligations $ 13,053,172 ( 8 ) Operating and capital leases The Company has entered into operating leases having expiration dates through 2011 for real estate and various equipment needs, including office facilities, computers, office equipment and a vehicle. On July 10, 2006, the Company entered into an operating agreement for the lease of real property located in Los Angeles, California. The agreement has a five year term, commencing September 1, 2006 and ending August 31, 2011. The Company has various non-cancelable leases for computers, software, and furniture, at a cost of $273,150 at March 31, 2009 and December 31, 2008. The capital leases are secured by the assets which cannot be freely sold until the maturity date of the lease. Accumulated amortization for equipment under capital lease totaled $153,401 and $139,271 at March 31, 2009 and December 31, 2008, respectively. Future required payments at March 31, 2009, under these leases is as follows: Years Ending December 31, Capital Leases 2009 41,877 2010 42,261 2011 26,364 Thereafter - Total minimum obligations 110,502 Less amounts representing interest 13,650 Present value of net minimum obligations 96,852 Less current portion 43,137 Long-term portion $ 53,715 14 ( 9 ) Commitments and Contingencies During 2004, the Company entered into an agreement with Top Cow Productions, Inc. to acquire certain rights in and to certain comic books, related characters, storylines and intellectual property (the properties). The current agreement period expires on June 30, 2010. The Company has the right to extend the agreement for an additional twelve month period for an additional $350,000 and has pre-paid $75,000 toward this extended period. If the Company enters into production on a particular property, additional fees based on a percentage of the adjusted gross revenue resulting from the production, as defined in the agreement, will be due to the owner. The agreement is collateralized by a security interest in and to all rights licensed or granted to the Company under this agreement including the right to receive revenue. The current agreement period cost of $350,000 is included in Other Assets on the balance sheet and is being amortized on a straight-line basis beginning in 2006 when the rights became available for exploitation. On July 15, 2008, Platinum Studios, Inc. purchased Wowio, LLC an on-line distributor of e-books. Under the terms of the Agreement the Company acquired from the Members of Wowio, LLC 100% of the membership interests of WOWIO for a total purchase price of $3,150,000 payable in shares of common stock of the Company. Under the terms of the Agreement, the number of shares of Common Stock issued on a particular payment date will be calculated by dividing one third of the purchase price by the average closing trading price of a share of the Common Stock for the five trading days immediately prior to such payment date, with a minimum price of $0.15 per share. On July 16, 2008, 7,000,000 shares were issued to the former members of Wowio, LLC representing one third of the total purchase price. One-third of the shares were issued on the three-month anniversary of the closing date and one-third of the shares were issued during the three months ended March 31, 2009. Wowio, LLC, is a leading online source for downloading digital books and comics. This acquisition is intended to continue the expansion of Platinum Studios global digital media distribution strategy. The Company believes the acquisition of Wowio, LLC is a major cornerstone of a global digital publishing distribution initiative, and that Platinum will be able to enhance and expand Wowio, LLCs business while bringing a true global distribution outlet to all publishing partners, including Platinum Studios Comics. The total basis of Wowio, LLCs contributed assets and liabilities as of the closing date of the purchase was allocated to the estimated fair value of assets acquired and liabilities assumed as set forth in the following table: Cash $ Equipment Liabilities assumed ) Total consideration $ ) 15 ( 9 ) Commitments and Contingencies (continued) The purchase of Wowio, LLC resulted in the recording of $2,499,380 in goodwill. At December 31, 2008 it was determined that this asset was fully impaired and the full amount was expensed. As of March 31, 2009, fourteen unsecured short term notes totaling $946,997 have exceeded their maturity date, are due upon demand, and could be considered in default. The Company is currently negotiating with the note holders to extend the maturity dates of these notes. ( 10 ) Long Distance Films, Inc. and Dead of Night Productions On December 10, 2008, the Company purchased Long Distance Films, Inc. to facilitate the financing and production of the film currently titled Dead of Night. Long Distance Films, Inc. has no assets, liabilities or equity other than 100 shares of common stock wholly owned by Platinum Studios, Inc. Additionally, Long Distance Films had recorded no revenue or expenses. As consideration for this acquisition the Company closed a financing arrangement to provide funding for the production of Dead of Night. On October 24, 2008 the Company Created Dead of Night Productions, LLC and Dead of Night Investments, LLC in order to facilitate the production of the film Dead of Night. Dead of Night Productions, LLC and Dead of Night Investments, LLC are wholly-owned subsidiaries of Long Distance Films, Inc. ( 11 ) Related party transactions The Company has an exclusive option to enter licensing/acquisition of rights agreements for individual characters, subject to existing third party rights, within the RIP Awesome Library of RIP Media, Inc., a related entity in which Scott Rosenberg is a majority shareholder. The Company did not exercise this right during the three months ended March 31, 2009 and the years ended December 31, 2008 and 2007. Scott Mitchell Rosenberg also provides production consulting services to the Companys customers (production companies) through Scott Mitchell Rosenberg Productions (another related entity) wholly owned by Scott Mitchell Rosenberg. At the time the Company enters into a purchase agreement with a production company, a separate contract may be entered into between the related entity and the production company. In addition, consulting services regarding development of characters and storylines may also be provided to the Company by this related entity. Revenue would be paid directly to the related entity by the production company. For the three months ended March 31, 2009, Scott Mitchell Rosenberg loaned the company an additional $287,267 to help fund operations. 16 ( 11 ) Related party transactions (continued) For the three months ended March 31, 2009, the Company repaid $9,175 in loans and interest on loans provided by Brian Altounian. ( 12 ) Stockholders equity As of May 1, 2006, the Company issued a five percent (5.0%) ownership interest in Platinum Studios, LLC to Brian Altounian in consideration of a capital contribution in the amount of $500,000. On September 14, 2006, Scott Mitchell Rosenberg converted $5,731,057 in outstanding principal and interest as a capital contribution in Platinum Studios, LLC in fulfillment of commitments made to the Company prior to the issuance to Brian Altounian. Platinum Studios LLC filed Articles of Incorporation with the Secretary of the State of California on September 15, 2006, by which Platinum Studios, LLC converted from a California limited liability company into Platinum Studios, Inc., a California corporation. On September 15, 2006, 135,000,000 common shares were issued for conversion of LLC interests as all members of the limited liability company became shareholders of the corporation, maintaining their same percentage ownership, with no additional contribution required by any of the members to the corporation. A Private Placement Memorandum was issued on February 2, 2009, offering up to 30,000,000 shares of common stock, $0.0001 par value per share, for sale to Accredited Investors (as defined in the memorandum), at a price of $0.05 per share on a best efforts basis, for a total offering price to investors of $1,500,000. The proceeds of the offering were used for property acquisitions, marketing and general and administrative expenses. The offering is planned to close on June 20, 2009. As of March 31, 2009 the Company has sold 1,200,000 shares resulting in proceeds of $60,000. On July 1, 2007, the Board of Directors approved the cancellation/conversion of $1,720,857 in debt due to Scott Mitchell Rosenberg consisting of $1,625,000 in principal and $95,857 of accrued interest through conversion of the debt into 17,208,575 shares of common stock of the Company valued at $0.10 per share. In addition, Mr. Rosenberg received a warrant to purchase 2,437,500 additional shares of common stock for his agreement to accept this offer from the Company rather than demanding repayment of the debt amount. As an incentive to convert the outstanding debt obligation, warrants were issued to the debt-holder, Charlotte Rosenberg. Based on the Black-Scholes method of valuation, $195,507 of interest expense was recorded as the fair value of the warrants issued as part of this debt conversion. 17 ( 12 ) Stockholders equity (continued) Effective July 12, 2007, the Company obtained board approval of an incentive plan under which equity incentives would be granted to officers, employees, non-employee directors and consultants of the Company. The board further resolved for 45,000,000 shares of the Companys common stock, $0.0001 par value, be reserved for issuance in accordance with the requirements of this plan. As of March 31, 2009, the Company granted stock options to purchase up to an aggregate of 37,172,296 shares of its common stock to employees and consultants and granted 7,950,000 shares of restricted common stock to employees and consultants. Of the stock options granted, the following were granted to executive officers Brian Altounian 7,965,000 options Helene Pretsky 6,000,000 options Of the restricted stock issued, the following were issued to executive officers: Brian Altounian 5,250,000 shares Helene Pretsky 2,000,000 shares 18 ( 13 ) Stock Compensation Warrants and options outstanding at March 31, 2009 are summarized as follows: As of March 31, 2009, no options have been exercised. ( 14 ) Income taxes As discussed in Note 4 regarding income taxes, the Company operated as a Limited Liability Company taxed as a partnership prior to September 15, 2006. As of September 15, 2006, the Company is taxed as a corporation. Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carryforwards and deferred tax liabilities are recognized for deductible temporary differences and operating loss and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in the tax laws and rates on the date of enactment. 19 ( 14 ) Income taxes (continued) The Company or one of its subsidiaries files income tax returns in the U.S. federal jurisdiction, and the state of California. With few exceptions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for years before 2006. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007. Included in the balance at March 31, 2009 and December 31, 2008, are no tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. The Company has not filed a tax return for the years ended December 31, 2008, 2007 and 2006. Minimum state tax payments have accrued in states for which the company has operated since 2006. Upon filing all amounts paid will be subject to penalties and interest according to the state tax jurisdiction. The statue of limitations remains open on all years from 2006 going forward. The statute will not begin to run until the Company files the tax return. Once the returns have been filed the IRS will have three years to examine and adjust the amounts reported. The Company operates at a loss and will only be liable for minimum state tax payments once a return is filed. No unrecognized liability will be added to the Companys balance sheet for the un-filed returns as the amounts reported are an immaterial amount. The Companys policy is to recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. Deferred tax assets and liabilities are adjusted for the effects of changes in the tax laws and rates on the date of enactment. ( 15 ) Subsequent events On April 2, 2009 the Company issued 1,380,000 shares of common stock for payment of accounts. The fair value of the shares total $96,600. On April 13, 2009 the Company issued 108,482 shares of common stock for payment of accounts. The fair value of the shares total $6,509. On April 28, 2009 the Company issued 47,916 shares of common stock for payment of accounts. The fair value of the shares total $2,396. On May 11, 2009 the Company received $300,000 of the $400,000 loan from Scott Rosenberg described in form 8K filed May 12, 2009. 20 I TEM 2: MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS Some of the information in this prospectus contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as "may," "expect," "anticipate," "believe," "estimate" and "continue," or similar words. You should read statements that contain these words carefully because they: ·discuss our future expectations; ·contain projections of our future results of operations or of our financial condition; and ·state other "forward-looking" information. We believe it is important to communicate our expectations. However, there may be events in the future that we are not able to accurately predict or over which we have no control. Our actual results and the timing of certain events could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under "Risk Factors," "Business" and elsewhere in this prospectus.
